
	

113 HR 1032 IH: Making College Affordable Act of 2013
U.S. House of Representatives
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1032
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2013
			Mr. Gardner (for
			 himself, Mr. Polis,
			 Mr. Lowenthal,
			 Mr. Meadows,
			 Mr. Jones, and
			 Mr. Gibson) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  access to Coverdell education savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Making College Affordable Act of
			 2013.
		2.Expansion of
			 Coverdell education savings accounts
			(a)Increase in age
			 limitation of beneficiary after which contributions to account cannot be
			 madeClause (ii) of section
			 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 age 18 and inserting age 26.
			(b)Increase in
			 annual dollar limitation on contributions to account
				(1)In
			 generalClause (iii) of section 530(b)(1)(A) of such Code is
			 amended by striking $2,000 and inserting
			 $10,000.
				(2)Inflation
			 adjustmentSubsection (b) of section 530 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(5)Inflation
				adjustment
							(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2013, the dollar amount in paragraph (1)(A)(iii) shall be increased
				by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2012 for
				calendar year 1992 in subparagraph (B) thereof.
								(B)Rounding
				ruleIf any increase determined under subparagraph (A) is not a
				multiple of $100, such amount shall be rounded to the nearest multiple of
				$100.
							.
				(c)Effective
			 dates
				(1)Increase in age
			 limitationThe amendments made by subsection (a) shall apply to
			 contributions made after the date of the enactment of this Act.
				(2)Increase in
			 annual dollar limitation on contributionsThe amendments made by
			 subsection (b) shall apply to contributions made in taxable years ending after
			 the date of the enactment of this Act.
				
